Citation Nr: 0712911	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-34 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to a compensable rating for residuals of a 
right fifth metacarpal fracture.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1972 to February 1976.  He died in October 2006.  This 
appeal is before the Board of Veterans' Appeals (Board) from 
a September 2003 rating decision of the San Diego, California 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  On November 28, 2006, the Board 
issued a decision denying service connection for an eye 
disability and a compensable rating for residuals of a right 
5th metacarpal fracture, and remanding the issue of service 
connection for headaches to the RO.  The November 28, 2006 
decision/remand was subsequently vacated in a separate 
action.


FINDING OF FACT

In April 2007, the Board was notified that the veteran had 
died in October 2006 during the pendency of the appeal.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

This appeal on the merits has become moot by virtue of the 
death of the veteran and must now be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2006).


ORDER

The appeal is dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


